448 F.2d 787
Cloyes COLLINS and Lavare Collins, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 26818.
United States Court of Appeals, Ninth Circuit.
October 8, 1971.

Appeal from the United States District Court for the Central District of California; Irving Hill, Judge.
Michael B. Arkin (argued), of Surr & Hellyer, San Bernardino, Cal., for plaintiffs-appellants.
Gilbert Andrews (argued), Atty., Dept. of Justice, Johnnie M. Walters, Asst Atty. Gen., Tax Div., Washington, D.C., Robert L. Meyer, U.S. Atty., Charles H. Magnuson, Asst. U.S. Atty., Los Angeles, Cal., for defendant-appellee.
Before CHAMBERS and WRIGHT, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The judgment of the district court in this income tax case is affirmed on the opinion of the district judge. Collins v. United States, C.D.Cal., 318 F. Supp. 382.



Notes:


*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation